t c memo united_states tax_court cynthia k beatty petitioner v commissioner of internal revenue respondent docket no filed date caroline d ciraolo for petitioner james h harris jr for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a request for equita- ble relief relief under sec_6015 we must decide whether respondent abused respondent’s discretion in denying 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner relief under sec_6015 for each of the taxable years though and we hold that respondent abused respondent’s discretion in denying petitioner such relief findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioner resided in ocean city maryland ocean city at the time she filed the petition in petitioner married michael beatty mr beatty she was still married to him when the parties submitted this case under rule in petitioner received an associate degree from villa julie college mr beatty stopped attending school when he was in the ninth grade from until petitioner worked as a medical secre- tary for washington hospital center in washington d c around mr beatty obtained a small_business adminis- tration loan in order to purchase a delicatessen and bakery business that he incorporated under the name mkb donut and deli inc mkb mr beatty failed to pay his withholding_tax liabilities with respect to mkb and respondent filed federal tax_liens with respect to such liabilities in mkb filed for bankruptcy and he eventually lost mkb and all of his savings around a bank foreclosed on a house which mr beatty had purchased in and in which petitioner and he had been resid- ing since shortly after that purchase in mr beatty began working as a self-employed disc jockey from until the summer of petitioner was a full-time homemaker although she did help mr beatty in his work as a disc jockey during that period mr beatty’s earnings as a self-employed disc jockey were the only source_of_income of petitioner and mr beatty around petitioner and mr beatty purchased a townhouse in ocean city except for signing certain documents petitioner was not involved in that purchase from may through date petitioner worked as a bar- tender for which she received dollar_figure during the summers of and petitioner worked as a hostess at a restau- rant for which she received dollar_figure dollar_figure and dollar_figure respec- tively except for basic cashier duties that petitioner had while working as a bartender and a restaurant hostess petitioner had no other financial responsibilities in those or any other jobs that she has had at all relevant times mr beatty managed the finances of petitioner and himself and made all of their financial decisions including managing all bank accounts and reviewing all bank statements in his and or petitioner’s name in addition at all relevant times if petitioner needed to purchase groceries or other personal items mr beatty provided her with the cash or a check to do so at certain relevant times mr beatty was unable to open bank accounts or obtain credit in his name because of his poor credit rating instead mr beatty used petitioner’s name to open bank accounts which he used for both personal and business purposes mr beatty also obtained credit cards in petitioner’s name which he used for business purposes in addition mr beatty used petitioner’s name to finance the purchase of at least one vehicle that he used for business purposes petitioner and mr beatty did not timely file federal_income_tax returns and state_income_tax returns for any of their taxable years through on a date not disclosed by the record in mr beatty was indicted by the state of maryland for willful failure_to_file a state_income_tax return state return for each of the taxable years and on date mr beatty pleaded guilty to failing willfully to file a state return with the state of maryland for each of those taxable years on date as a result of pleading guilty to failing willfully to file a state return with the state of maryland for each of the taxable years and mr beatty was sentenced to years in prison that sentence was suspended and mr beatty was placed on supervised probation for five years as a condition of his probation mr beatty was required to file a federal_income_tax return federal return and a state return for each of his taxable years through around date petitioner and mr beatty filed jointly form_1040 u s individual_income_tax_return form_1040 for each of their taxable years joint_return and joint_return in their joint_return and their joint_return petitioner and mr beatty reported tax owed of dollar_figure and dollar_figure respectively which they did not pay at the time they filed those returns the liabilities reported in those returns unpaid liabilities for and are solely attrib- utable to mr beatty on date petitioner filed a petition for bankruptcy bankruptcy petition under chapter of title of the united_states_code chapter with the united_states bank- ruptcy court for the district of maryland bankruptcy court petitioner filed the bankruptcy petition because of excessive credit card debt that she was unable to pay and that had been generated by mr beatty who used credit cards in petitioner’s name to charge business_expenses on date the bankruptcy court adjudicated petitioner bankrupt under chapter in on a date not disclosed by the record the comp- troller of maryland directed mr beatty to file a federal return and a state return for any taxable_year after for which mr beatty had failed to file such returns in date mr beatty’s accountant eric vinson prepared a federal return for petitioner and mr beatty with respect to each of their taxable years through and each of which petitioner and mr beatty signed those returns which respondent received on the dates indicated showed the following tax owed taxable_year date received by respondent tax owed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for convenience we shall refer collectively to the federal returns that petitioner and mr beatty filed jointly for the taxable years through and as the joint returns for the years at issue the liabilities reported in the joint returns for the years at issue unpaid liabilities for the years at issue are solely attributable to mr beatty petitioner did not review those joint returns before she signed them at the time petitioner signed the joint returns for the years at issue she believed that mr beatty would be incarcerated if she did not sign such returns around date petitioner filed with respondent form_8857 request for innocent spouse relief and separation of liability and equitable relief with respect to inter alia taxable years through and petitioner attached a statement to that form which stated in pertinent part mrs beatty is not responsible and should not be held liable for the underpayment_of_tax reflected on the joint returns filed first she signed the returns solely because she was instructed to do so by her husband’s accountant she was not advised nor was she aware that she had the option of filing separately she was not told that by signing the returns she was jointly and severally liable for any_tax reported thereon she would not have understood the information reported as all items with the sole exception of her wages were attributable to her husband and his busi- ness of which she had no knowledge and most impor- tantly she was told that failure to promptly file all prior federal and state tax returns would result in her husband going to jail on or about date at the request of respondent petitioner submitted to respondent form 886-a innocent spouse questionnaire petitioner’s form 886-a in petitioner’s form 886-a petitioner provided the responses indicated to the follow- ing questions if you are requesting relief from tax reported on the original return a b c did you review the tax_return before signing it no at the time you signed the return were you aware there was a balance due irs please explain in detail she did not review the returns and therefore was not aware that a balance was due had she been advised that a balance was due she would have assumed that she was not liable because income_tax had been properly withheld from her wages and she believed that this meant that she individually would not owe any_tax describe how at the time you signed the return you and your spouse planned to pay the tax due mrs beatty did not review the returns she signed the returns solely be- cause she believed that her failure to do so would result in her husband going to prison she also believed that because income_tax had been withheld from her pay- checks that she would not per- sonally owe any taxes during the years involved did you and your spouse have a joint bank account mr and mrs beatty never opened or main- tained joint bank accounts in fact the only accounts in mrs beatty’s name prior to were those opened by and used solely by mr beatty a what was the extent of accessibility to these accounts mr beatty maintained access to all accounts mrs beatty did not use the accounts b did you review the bank statements when you received them no c did you balance the checkbook or bank state- ments no d did you receive and open the mail mrs beatty did not receive or open any financial or business mail including bills bank statements etc e what bills did you pay none f what bills did your spouse pay mr beatty paid all of the household expenses g were any bills paid out of a joint account if so which ones not applicable for the year you are requesting relief a b c d e what was your involvement in the preparation of the income_tax return mrs beatty was not involved in any way in the preparation of the returns what was your spouse’s involvement in the preparation of the income_tax return mr beatty provided all supporting documents to his accountant who prepared the return eric vinson cpa ocean city maryland did you assist sort or provide any informa- tion to the return preparer no did you or your spouse consult anyone regard- ing this return at the time of signing irs attorney cpa tax preparer etc please explain mrs beatty never consulted with any profes- sional regarding tax matters mrs beatty’s husband consulted with an accountant eric vinson of ocean city maryland who advised that he should file joint returns to minimize the tax_liability mr vinson prepared joint returns and mr beatty presented those returns to his wife and told her where to sign mrs beatty signed the returns because she believed that failure to do so would result in her husband going to jail she was not aware that she had the option of filing separately or that she could have chosen not to file at all if you were required to pay the tax_liability would it cause an economic hardship yes please explain mrs beatty works during the summer months in ocean city maryland during the off season it is nearly impossible for mrs beatty to obtain full-time employment a if a hardship would exist please provide a list of your current monthly income and ex- penses monthly income dollar_figure monthly expenses mr beatty pays the monthly household expenses when mrs beatty is employed during the summer months her wages minimal at best are used for basic expenditures such as gas groceries etc at the time the return was filed what assets did you and your spouse own cars boats homes prop- erty stocks bonds etc in or around date the beattys moved into a townhouse in ocean city maryland mr beatty told mrs beatty that they owned the prop- erty and mrs beatty went about fixing up the property as needed in fact mr beatty had nego- tiated with someone for whom he worked on a regu- lar basis to rent the property with an option to buy approximately years later the beatty purchased the property with mr beatty explaining to mrs beatty that she just needed to sign the papers to make their ownership official the beattys never opened or maintained joint bank accounts in fact the only accounts in mrs beatty’s name prior to were those opened by and used solely by mr beatty due to mr beatty’s bankruptcy in and ongoing tax prob- lems all vehicles purchased by mr beatty have been titled in the name of mrs beatty all vehi- cles have been purchased from a friend associate who owns a car dealership the vehicles are al- ways financed presently the mr beatty own sec_2 vehicles a chevrolet van bought and fi- nanced used in balance owed is approximately dollar_figure estimated resale value dollar_figure and a dodge ram work van financed in balance owed is approximately dollar_figure estimate resale value dollar_figure mr and mrs beatty do not have any investments do not have life_insurance poli- cies and do not maintain any saving or retirement accounts they do not own expensive artwork or collectibles or live an extravagant lifestyle a how did you pay for these assets mr beatty financed the purchases of the residence and the vehicles what assets do you currently own see answer to question a were any of the assets transferred to you from your spouse no reproduced liter- ally on date a representative of respondent requested certain documents including documentation of petitioner’s income and living_expenses at that time docu- mentation of any bankruptcies that petitioner was involved with at that time and all bank statements and canceled checks that petitioner had with respect to any bank accounts that petitioner maintained individually that mr beatty maintained individually or that they maintained jointly on date petitioner provided such documents to respondent’s repre- sentative on date petitioner and mr beatty filed form_656 offer_in_compromise in response an internal_revenue_service irs offer manager returned that form by letter dated date that letter stated in pertinent part we are returning your form_656 offer in compro- mise for the following reason s an offer will not be considered while a bankruptcy proceeding is open all required tax returns have not been filed on date respondent’s appeals_office appeals_office sent petitioner a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 notice_of_determination in the notice_of_determination the appeals_office denied petitioner relief under sec_6015 with respect to inter alia taxable years through and the notice_of_determination stated in pertinent part we’re writing to tell you that we’ve made a decision about your date request for innocent spouse relief under sec_6015 of the internal_revenue_code we’ve determined that for the above tax years we cannot allow your request it has been determined that you do not meet the statutory criteria for granting of the innocent spouse relief an attachment to the notice_of_determination stated in pertinent part summary recommendation is the taxpayer entitled to innocent spouse relief under the provisions of sec_6015 no it has been determined that the taxpayer is not entitled to equitable relief under the provisions of sec_6015 since the representative has ex- pressed a desire to litigate this case it is recom- mended that a statutory notice of claim disallowance be issued administrative a related cdp case has been closed separately the outcome of that case has no bearing on this innocent spouse claim background cynthia beatty was born on date she attended dulaney valley high school and obtained an associate degree from villa julie college in mrs beatty worked as a medical secretary for washington hospital center in washington d c from to from to approximately mrs beatty was a full-time homemaker and assisted her husband with his deejay business carrying equipment pulling records attend- ing shows etc from until the summer of mrs beatty was a full-time homemaker in the summer of she obtained seasonal employment may through august as a bartender with bj’s south in ocean city maryland the following summer mrs beatty obtained seasonal employment as a hostess for the twinings a restaurant in ocean city maryland she returned to this position during the summers of and none of mrs beatty’s employment positions involved financial responsibilities beyond basic cash- ier duties mrs beatty met her husband michael beatty in in cockeysville maryland at a restaurant where mr beatty was working as a manager in mr beatty was transferred to prince george’s county maryland and purchased a house shortly thereafter mrs beatty moved in they married in from the beginning of their marriage mrs beatty had no involvement in the family finances she did not have or maintain checking accounts in her name she did not discuss the family_expenses with her husband and was not involved in any financial decisions in prior to their marriage mr beatty purchased a deli and bakery business which he incorporated as mkb donut and deli inc he financed the business with an sba loan as a result of rapid growth and poor management mr beatty fell behind on his withholding_tax obligations and soon found himself facing federal tax_liens and foreclo- sures mr beatty’s business filed for bankruptcy protection in he eventually lost everything having lost his business and all of his savings mr beatty was left looking for a way to support himself and his wife a friend that was opening a bar in ocean city maryland offered to pay mr beatty to help get the place in order in time for memorial day weekend mr beatty agreed and he and his wife rented a room in ocean city for dollar_figure a night when mr beatty arrived at the bar he learned that the bar was not permitted to have live entertainment mr beatty offered to provide deejay services during the busy holiday weekend his friend accepted and what was intended to be a one-time gig turned into a new job that lasted the summer of mrs beatty helped in any way she could from carrying equipment and pulling records to doing her husband’s laundry and getting him ready for each night this continued until date as a result of his summer engagement mr beatty obtained jobs with various colleges in maryland and pennsylvania as well as some bars and nightclubs in the baltimore metropolitan area at this point the bank had foreclosed on the house purchased by mr beatty in the beatty’s packed up their belong- ings and moved into a smaller apartment in cockeysville maryland again mr beatty handled all the financial aspects of the relationship including the apartment application process paying the rent paying household during this time mrs beatty was not aware that her husband was not filing federal or state_income_tax returns she had no reason to inquire about the fi- nances and always assumed that her husband was han- dling everything if she inquired about any particular financial issue mr beatty always told her not to worry about anything that he had everything under control mr beatty would give her money when she needed it to buy groceries or other miscellaneous items she never reviewed any correspondence or spoke with any government agents or tax professionals about her husband’s financial problems she never negotiated her husbands’s business contracts accepted payment from people he worked for or discussed the business finances in date the beattys moved into a townhouse in ocean city maryland mr beatty told mrs beatty that they owned the property and mrs beatty went about fixing it up as necessary in fact mr beatty had negotiated with someone for whom he worked on a regular basis to rent the property with an option to buy approximately years later the beatty purchased the property mr beatty explained to mrs beatty that she just needed to sign the papers to make their ownership official the beattys did not maintain joint bank accounts the beattys’ vacations have been limited to short trips to nearby locations which they can drive to and stay a few days in an inexpensive hotel their only vehicle is a chevy conversion van which is owned by mr beatty they do not drive luxury vehicles do not have any investments do not have life_insurance policies and do not maintain any saving or retirement accounts they do not own expensive artwork or collectibles or live an extravagant lifestyle mrs beatty has no idea even today how much her husband is earning or the amount of his business_expenses she does not know the cost of monthly household expenses in mr beatty was charged with willful failure_to_file state_income_tax returns for and he pled guilty on date on date he was sentenced to years on each count with the entire sentence suspended and years supervised probation as a condition of his probation mr beatty was required to file all federal and state tax returns for the years through and all future tax returns shortly thereafter the state of maryland contacted mr beatty’s counsel and insisted that re- turns be filed for years beginning in mr beatty and his accountant eric vinson immediately began working on the returns using whatever records they could gather as well as estimated net_income figures provided by the office of the comptroller when the returns were prepared mr vinson told mrs beatty to sign where indicated he did not explain that by signing the returns she would be responsible for half of the taxes due having been present at her husband’s sentencing and having heard the stern warning from the court that if these returns were not filed her hus- band would be going to jail mrs beatty signed what- ever was put in front of her the tax due for the years at issue are solely the result of mr beatty’s income in mrs beatty earned dollar_figure and had federal_income_tax of dollar_figure withheld by her employer in mrs beatty earned dollar_figure and had federal_income_tax of dollar_figure withheld by her employer had she been advised to elect married_filing_separately filing_status she would have had no taxable_income prior to mrs beatty did not work outside the home mrs beatty was adjudicated bankrupt under chapter on date the returns were signed after that on date mr beatty was in bankruptcy previously at the time the returns were signed neither had sufficient credit to allow them to borrow the funds needed to pay the taxes revproc_2000_15 as amplified by the provi- sions of revproc_2003_61 provides a list of elements to be developed to determine the extent if any of relief to be granted under these innocent spouse provisions the merits and circumstances of each case will dictate the weight assigned to each factor in reaching a decision to grant or reject innocent spouse relief divorced separated or living apart for at least months when claim is filed this condition is not met mr mrs beatty are not divorced or separated they lived together during the years under consideration and are still living to- gether mrs beatty filed delinquent returns with her husband in november of payment of the tax_liabilities would cause hardship economic hardship is defined as the payment of the tax would make it impossible to meet your basic living_expenses for housing clothing food transportation medical etc reasonable belief that tax would be paid mr beatty is self-employed yearly household_income fluctuates to some extent current_expense information was gathered from an interview as well as from a check spread performed using bank records income information was derived from tax returns filed for the most recent return filed comparison of monthly household_income to monthly basic living ex- penses indicates that the beattys are having financial difficulties this is also evident from the bankrupt- cies that have been filed the question is not whether hardship exists but whether a hardship will be created if innocent spouse relief is not granted in this case hardship already exists and will continue to exist whether or not relief is granted to mrs beatty the two still live in the same household so even if she is relieved mr beatty’s liability will impact on the family’s ability to pay personal living ex- penses this condition is not met attribution mrs beatty’s attorney states that having heard the stern warning from the court that if returns were not filed her husband would go to jail mrs beatty signed whatever was placed in front of her she contends that this caused mrs beatty to do something she wouldn’t ordinarily have done the liability is solely attrib- utable to mr beatty’s income and mrs beatty did not receive a significant benefit from the unpaid taxes beyond that of minimal living_expenses the underpay- ments of tax are attributed to mr beatty the tax- payer alone did not have sufficient income to require her to file a return the tax_liabilities rest solely with mr beatty for failure_to_file timely returns and to pay his income_tax annually marital abuse if abuse does not rise to the level duress then the electing spouse’s level of influence with respect to the unpaid tax must be evaluated there have not been any claims of marital abuse the representative explained that duress is the most compelling reason for requesting equitable relief mrs beatty would not have signed joint tax returns with her husband if she had not heard the judge order returns to be filed she feared that her husband would go to jail if she did not sign the returns presented to her mrs beatty did not have a filing obligation of her own because she had withholdings from her paycheck to more than cover any taxes due on her own income she certainly would not have filed jointly if she had understood the ramifications mrs beatty signed the tax returns under duress the returns may be invalid joint_return joint returns joint_and_several_liability duress fraud or misrepresentation a wife was liable for tax on a joint_return where the evidence failed to show that she was unwilling to sign the return or that her husband made her sign the return under threat of force fear alone is insufficient to prove duress although it is unfortunate that mrs beatty was not aware of and was not informed of her options ignorance of the law is no excuse mrs beatty cannot be re- lieved of her joint liability simply because she didn’t know the tax laws in order for duress to be a factor mrs beatty would have to show that she had no choice and that she was reluctant to sign a joint_return in this case mrs beatty did have a choice she could have filed separately whether or not she realized it at the time further she was not reluctant to sign the joint returns in fact she was eager to do whatever was asked of her at the time no one forced mrs beatty to sign joint tax returns against her will duress did not occur and is not a factor to consider in this case reasonable belief that the tax would be paid mrs beatty states that she did not review the returns and had no idea of the amount of taxes due if any since mrs beatty signed the returns without looking at any of the figures she had no information to make the determination as to whether the taxes could be paid or not mrs beatty and her attorney mentioned on numer- ous occasions that she just signed without questioning because she believed her husband would go to jail if she didn’t sign there was no thought given at that point in time as to whether or not the taxes would be paid therefore there was no belief that the taxes would be paid non-requesting spouse’s legal_obligation to pay a stipulation in the property settlement or a decree of divorce must be evidenced that requires the non elect- ing spouse to assume responsibility for the unpaid income taxes for the periods at issue since the parties are still married and living together a marital agreement such as this does not exist knowledge she signed the joint tax returns because her husband was under court order to file returns with both the state of maryland and the federal government he was charged with willful failure_to_file tax returns by the state in order to receive a reduced sentence he was required to file all returns or face a substantial jail sentence mrs beatty was not involved in the tax preparation process returns were prepared using extrapolations and estimates computed by the state of maryland mr beatty had some documentation for busi- ness expenses but was not very good at keeping the documentation when the returns were completed mr and mrs beatty went to the cpa’s office she did not review or question the returns and signed them significant benefit other than usual and customary living_expenses there is no evidence to indicate that you derived a significant benefit from the failure to report these sources of income the beatty’s did not live extravagantly or take trips they didn’t have any investments life_insurance savings or anything else of value to show for the money earned when mrs beatty became aware of the amount of money her husband earned she couldn’t understand where the funds went she then found out that her husband had a problem with keno gambling he lost their money and then became involved with loan sharks to fund his addiction other than customary basic living_expenses the taxpayer did not derive a significant benefit from the unpaid federal income taxes determination we look to the court case of alice berger et al v commissioner tcmemo_1996_76 71_tcm_2160 alice berger asserts that the chancery court ordered her to sign the return and that she signed it because she believed she had no choice and was afraid of the con- sequences of defying a court order although she signed the return at the courthouse she does not appear to have been signed it before a judge who was threatening improper or oppressive consequences against her alice berger did not testify that the chancery court had threatened consequences directly to her this court case demonstrates that signing a return at the order of a court because one is afraid of the consequences of defying a court order does not equal a showing of abuse_of_discretion or theat of improper sanction sufficient to invalidate the return in mrs beatty’s case the court didn’t even ask her to sign returns the court didn’t abuse its authority and did not force mrs beatty to sign joint tax returns another court case of interest is hazel 45_tc_555 mrs stanley’s husband was very domineering and sometimes violent she would go along with her husband in many situations simply to avoid conflict mrs stanley signed joint returns as di- rected by her husband however she failed to demon- strate that she did so unwillingly and was found to be jointly liable mrs beatty does not claim any undue influence from her husband however the important point to note in this case is the willingness to file jointly like mrs stanley mrs beatty has not demon- strated that she filed unwillingly although it is unfortunate that mrs beatty was not aware of and was not informed of her options ignorance of the law is no excuse mrs beatty cannot be re- lieved of her joint liability simply because she didn’t know the tax laws and their impact on her the taxpayer had complete awareness of the balances due when the returns were filed she was well aware that the family did not have the funds to pay the tax she did not have a reasonable belief that the taxes would be paid it has been established that the taxpayer’s do not qualify for economic hardship the representa- tive had made reference to a substantial gambling debt that she insists causes economic hardship however she has failed to submit documentation of such an expense the taxpayers still reside together as a married cou- ple abuse is not a factor the taxpayer claims that the level of duress caused by this situation merits innocent spouse relief this is a misnomer as ex- plained the cumulative effect of the development of these equitable relief elements clearly demonstrates that the taxpayer does not qualify for innocent spouse relief under the provisions of sec_6015 conclusion since the taxpayer will not execute a form 870-is and has expressed her intention to litigate this matter there remains no alternative but to recommend that a statutory notice of claim disallowance be issued reproduced literally on date petitioner and mr beatty refinanced the mortgage loan on the house in which they resided around date petitioner and mr beatty used funds that they received from that refinancing to make a dollar_figure payment to the irs with respect to the unpaid liabilities for the taxable years and after the refinancing of the mortgage loan on their house petitioner and mr beatty had no equity in that house and were required to make a monthly mortgage loan payment of dollar_figure during petitioner received dollar_figure as an employee of rig inc as well as dollar_figure in unemployment_compensation on date petitioner filed late a federal return for her taxable_year return that showed a dollar_figure refund due on date petitioner submitted to respondent form 433-a collection information statement for wage earners and self-employed individuals form 433-a that form contained several sections identified as sec_1 through in sec_2 of form 433-a that petitioner submitted to respondent peti- tioner’s form 433-a petitioner did not respond to a question relating to whether she or mr beatty was self-employed or operated a business although she indicated in sec_3 of that form that she was unemployed in sec_3 of petitioner’s form 433-a petitioner did not indicate whether mr beatty was em- ployed in sec_5 of petitioner’s form 433-a petitioner indi- cated that she maintained a checking account with a dollar_figure account balance had dollar_figure cash on hand had a credit card balance of dollar_figure owed dollar_figure with respect to an equity line of credit and had dollar_figure of credit available to her in sec_5 and of petitioner’s form 433-a petitioner provided the responses indicated to the following questions life_insurance do you have life_insurance with a cash_value no yes 17a are there any garnishments against your wages no yes 17b are there any judgments against you no yes 17d did you ever file bankruptcy no yes if yes date filed date discharged 17e in the past years did you transfer any assets out of your name for less than their actual value no yes 17f do you anticipate any increase in household_income in the next two years no yes if yes why will the income increase i hope to find seasonal employment how much will it increase dollar_figure in i earned dollar_figure 17g are you a beneficiary of a_trust or estate no yes 17h are you a participant in a profit sharing plan no yes in section of petitioner’s form 433-a petitioner indi- cated that she owned a jeep liberty valued at dollar_figure with respect to which there was a dollar_figure outstanding loan balance and two vehicles neither of which had any value in section of petitioner’s form 433-a petitioner also indicated that in she purchased real_estate in ocean city for dollar_figure that the current value of that real_estate was dollar_figure and that there was a dollar_figure outstanding mortgage loan with respect to that real_estate which was required to be paid in full in in section of petitioner’s form 433-a petitioner indi- cated that she had personal assets valued at dollar_figure section of form 433-a listed various income items and various living expense items with respect to the income items listed in that section petitioner stated that she was unem- ployed with respect to the expense items listed in section of form 433-a petitioner indicated that she had total monthly living_expenses of dollar_figure consisting of dollar_figure of monthly expenses for housing and utilities and dollar_figure of monthly expenses for food clothing housekeeping supplies and personal care products opinion we review respondent’s denial of relief under sec_6015 for abuse_of_discretion 114_tc_276 respondent’s denial of such relief consti- tutes an abuse_of_discretion if such denial was arbitrary capricious or without sound basis in fact or law 112_tc_19 the question whether respondent’s denial of relief under sec_6015 was arbi- trary capricious or without sound basis in fact is a question of fact 115_tc_183 affd 282_f3d_326 5th cir petitioner bears the burden of proving that respondent abused respondent’s discretion in denying her relief under sec_6015 see 118_tc_106 affd 353_f3d_1181 10th cir that this case was submitted under rule does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir sec_6015 grants respondent discretion to relieve an individual who files a joint_return from joint_and_several_liability with respect to that return that section provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability in the instant case the parties agree that relief is not available to petitioner under sec_6015 or c thereby satisfying sec_6015 they disagree over whether petitioner is entitled to relief under sec_6015 as directed by sec_6015 respondent has prescribed procedures in revproc_2003_61 2003_2_cb_296 revenue_procedure that are to be used in determining whether it would be inequitable to find the requesting spouse liable for part or all of the liability in question section dollar_figure of revproc_2003_61 lists seven conditions threshold conditions which must be satisfied before the irs will consider a request for relief under sec_6015 in the instant case respondent concedes that those conditions are satisfied where as here the requesting spouse satisfies the threshold condi- tions section dollar_figure of revproc_2003_61 provides that a requesting spouse may be relieved under sec_6015 of all or part of the liability in question if taking into account all the facts and circumstances respondent determines that it would be 2we note that revproc_2003_61 superseded revproc_2000_15 2000_1_cb_447 revproc_2003_61 is effective for requests for relief under sec_6015 which were filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter had been issued as of that date revproc_2003_61 sec c b pincite revproc_2003_61 is appli- cable in the instant case that is because as of date no preliminary determination_letter had been issued to petitioner with respect to petitioner’s request for relief under sec_6015 and that request was still pending inequitable to hold the requesting spouse liable for such liabil- ity where as here the requesting spouse satisfies the thresh- old conditions sec_4 of revproc_2003_61 sets forth the circumstances under which respondent ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported in a joint_return but not paid petitioner concedes that she does not qualify for relief under sec_4 of revproc_2003_61 instead she relies on section dollar_figure of that revenue_procedure in support of her claim for relief under sec_6015 section dollar_figure of revproc_2003_61 provides a list of factors which respondent is to take into account in considering whether to grant an individual relief under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2003_61 sec_4 c b pincite as pertinent here sec_4 a of revproc_2003_61 sets forth the following factors which are to be consid- ered and weighed appropriately i marital status whether the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse ii economic hardship whether the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue proce- dure if the service does not grant relief from the income_tax_liability iii knowledge or reason to know a underpayment cases in the case of an income_tax_liability that was properly reported but not paid whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability c reason to know for purposes of a above in determining whether the requesting spouse had reason to know the service will consider the request- ing spouse’s level of education any deceit or evasive- ness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generat- ing the income_tax_liability the requesting spouse’s involvement in business and household financial mat- ters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels iv nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement v significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency see sec_1_6015-2 vi compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years fol- lowing the taxable_year or years to which the request for relief relates we shall hereinafter refer to the factors set forth in sec_4 a i ii iii iv v and vi of revproc_2003_61 as the marital status factor the economic hardship factor the knowledge or reason to know factor the legal_obligation factor the significant benefit factor and the tax law compliance factor respectively sec_4 b of revproc_2003_61 sets forth the following factors which if present in a case will weigh in favor of granting an individual relief under sec_6015 but will not weigh against granting such relief if not present i abuse whether the nonrequesting spouse abused the requesting spouse ii mental or physical health whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief the service will consider the nature extent and duration of illness when weighing this factor we shall hereinafter refer to the factors set forth in sec_4 b i and ii as the abuse factor and the mental or physical health factor respectively before turning to the factors set forth in sec_4 a and b of revproc_2003_61 we address respondent’s position that in determining whether petitioner is entitled to relief under sec_6015 we should consider only respondent’s administrative record with respect to petitioner’s taxable years at issue we stated our position on that issue in 122_tc_32 in ewing we held that our determination of whether a taxpayer is entitled to relief under sec_6015 is made in a trial de novo and is not limited to matter contained in respondent’s administrative record id pincite respondent urges us to reconsider that position since the united_states court_of_appeals for the ninth circuit vacated our decision in ewing on jurisdictional grounds see 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 assuming arguendo that we were to accept respondent’s position that in determining whether petitioner is entitled to relief under sec_6015 we should consider only respon- dent’s administrative record with respect to petitioner’s taxable years at issue on the record before us we find that petitioner has carried her burden of showing that respondent abused respon- dent’s discretion in denying her such relief with respect to the unpaid liabilities for the years at issue we turn now to the factors set forth in sec_4 a of revenue_procedure 3in further support of respondent’s position that in deter- mining whether petitioner is entitled to relief under sec_6015 we should consider only respondent’s administrative record with respect to petitioner’s taxable years at issue respondent relies on 439_f3d_455 8th cir revg 123_tc_85 a case under sec_6330 the court to which an appeal in this case would ordinarily lie is the united_states court_of_appeals for the fourth circuit we are not bound by robinette see 54_tc_742 affd 445_f2d_985 10th cir 4if as we held in 122_tc_32 we were to consider in this case respondent’s administra- tive record with respect to petitioner’s taxable years at issue as well as matters that the parties stipulated that are not part of that administrative record our holding under sec_6015 would remain the same that support our finding with respect to the marital status factor set forth in sec_4 a i of that revenue_procedure the parties agree on brief that that factor is neutral however the notice_of_determination stated in pertinent part divorced separated or living apart for at least months when claim is filed this condition is not met mr mrs beatty are not divorced or separated they lived together during the years under consideration and are still living to- gether as we understand it the appeals_office concluded in the notice_of_determination that the marital status factor weighed against granting petitioner relief under sec_6015 we reject that conclusion as unfounded we agree with the parties’ position on brief and we find that the marital status factor is neutral with respect to the economic hardship factor set forth in sec_4 a ii of revproc_2003_61 petitioner 5in determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2003_61 to which sec_4 a ii of that revenue_procedure refers requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs sec_301_6343-1 proced admin regs generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301 b proced admin regs provides in pertinent part continued argues that that factor weighs in favor of granting her relief under sec_6015 on brief respondent contends that not granting such relief will have no effect on petitioner’s economic situation continued ii information from taxpayer --in determining a reasonable amount for basic living_expenses the direc- tor will consider any information provided by the taxpayer including-- a the taxpayer's age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer's production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer's expenses e any extraordinary circumstances such as spe- cial education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director 6on brief respondent contends in pertinent part with respect to the economic hardship factor that petitioner continued however the notice_of_determination stated in pertinent part mr beatty is self-employed yearly household_income fluctuates to some extent current_expense information was gathered from an interview as well as from a check spread performed using bank records income in- formation was derived from tax returns filed for the most recent return filed comparison of monthly household_income to monthly basic living_expenses indi- cates that the beattys are having financial difficul- ties this is also evident from the bankruptcies that have been filed the question is not whether hardship exists but whether a hardship will be created if inno- cent spouse relief is not granted in this case hard- ship already exists and will continue to exist whether or not relief is granted to mrs beatty the two still live in the same household so even if she is relieved mr beatty’s liability will impact on the family’s ability to pay personal living_expenses this condition is not met reproduced literally as we understand it the appeals_office concluded in the notice_of_determination that the economic hardship factor weighed against granting petitioner relief under sec_6015 because continued provided respondent with no evidence of this economic hardship whether she is jointly liable for the income_tax or not does not affect her economic situation she does not have any economic responsibilities accordingly petitioner will not experience economic hardship if relief is not granted respondent’s administrative record with respect to petitioner’s taxable years at issue belies respondent’s position on brief about the economic hardship factor as quoted below the notice_of_determination which was based upon that record also belies that position the appeals office’s failure to grant such relief would not create economic hardship since economic hardship already exists and will continue to exist whether or not relief is granted to mrs beatty we reject as unfounded the rationale stated by the appeals_office for its conclusion that the economic hardship factor weighed against granting petitioner relief under sec_6015 the appeals_office implicitly acknowledged in the notice_of_determination that payment of the unpaid liabili- ties for the years at issue would cause even greater economic hardship than already existed we find that the economic hard- ship factor weighs in favor of granting petitioner relief under sec_6015 with respect to the knowledge or reason to know factor set forth in sec_4 a iii of revproc_2003_61 petitioner argues that she did not know and had no reason to know that mr beatty would not pay the tax shown due in each of the respective joint returns for the years at issue and that there- fore that factor weighs in favor of granting her relief under 7additional facts not presented to the appeals_office but presented to the court further support what the appeals_office implicitly acknowledged for example on date petitioner and mr beatty refinanced the mortgage loan on the house in which they resided on or about date petitioner and mr beatty used dollar_figure of the funds that they received from that refinancing to pay their unpaid liabilities for and after the refinancing of the mortgage loan on their house petitioner and mr beatty had no equity in that house and were required to make a monthly mortgage payment of dollar_figure on that refinanced loan sec_6015 respondent disagrees the notice_of_determination stated in pertinent part mrs beatty states that she did not review the returns and had no idea of the amount of taxes due if any since mrs beatty signed the returns without looking at any of the figures she had no information to make the determination as to whether the taxes could be paid or not mrs beatty and her attorney mentioned on numer- ous occasions that she just signed without questioning because she believed her husband would go to jail if she didn’t sign there was no thought given at that point in time as to whether or not the taxes would be paid therefore there was no belief that the taxes would be paid in support of her argument that the knowledge or reason to know factor set forth in sec_4 a iii of revproc_2003_61 weighs in favor of granting her relief under sec_6015 petitioner asserts petitioner acknowledged in her responses set forth on the innocent spouse questionnaire that she did not review the returns prior to signing and therefore had no actual knowledge of the tax reported on the returns or actual knowledge that the tax reported would not be paid petitioner further believed that based on the beattys standard of living they had very little income and thus had no reason to know that mr beatty would not pay or be able to pay the tax due petitioner did not know that mr beatty had a long-time keno gambling problem or that he was spending significant sums betting on keno and repaying high interest rate advances to loansharks since mr beatty had been ordered by the court in his criminal proceedings to file his missing returns it was cer- tainly reasonable for petitioner to believe that mr beatty would ultimately pay the tax due in addition petitioner did not understand that she was not required to file a return for most of the years at issue or that she had the option of filing separately for those years she was required to file and petitioner also did not under- stand that she would be liable for any_tax owed on mr beatty’s self-employment_income mr beatty’s accountant mr vinson told agent renshaw that he didn’t think about any impact on mrs beatty when re- turns were prepared and filed he didn’t explain the implications of filing jointly or notify them the beattys that they had a choice he figured they did- n’t have any assets anyway so he didn’t give it any thought in this regard petitioner is similar to the taxpayer in 120_tc_137 reproduced literally we turn first to petitioner’s reliance on 120_tc_137 in washington the taxpayer took the position that she relied on her spouse to pay the tax shown due in the return in question and that she believed that her spouse would pay such tax in contrast in the instant case petitioner took the position before the irs and takes the posi- 8despite the above-quoted assertions of petitioner she acknowledges on brief that ignorance of the law does not excuse a spouse from joint_and_several_liability for tax due on a joint_return under sec_6013 petitioner further acknowledges prior decisions of this court that charge a taxpayer with constructive knowledge of the underpayment where the taxpayer signed the returns without reviewing them and a duty to inquire whether such a tax shown due would be paid simon v commissioner tcmemo_2005_220 and cases cited therein see also weist sic v commissioner tcmemo_2003_91 9in support of her argument that she did not know and had no reason to know that mr beatty would not pay the tax shown due in each of the respective joint returns for the years at issue petitioner also cites keitz v commissioner tcmemo_2004_74 and levy v commissioner tcmemo_2005_92 we find those cases to be materially distinguishable from the instant case and petitioner’s reliance on them to be misplaced tion before the court that at the time she signed each of the respective joint returns for the years at issue she did not know that each such return showed tax due and therefore she did not know at that time that mr beatty would not pay such tax on the record before us we find washington v commissioner supra to be materially distinguishable from the instant case and petitioner’s reliance on that case to be misplaced we address now whether petitioner has carried her burden of establishing that the knowledge or reason to know factor weighs in favor of granting relief in support of her position for relief under sec_6015 petitioner chose to present her case to the irs and to the court by claiming that she did not know that there was a tax shown due in each of the respective joint returns for the years at issue petitioner must bear the consequences of that choice assuming arguendo that we were to accept petitioner’s contention that she did not know that each of the joint returns for the years at issue showed tax due on the record before us we find that by signing each such return petitioner is charged with constructive knowledge of inter alia the tax shown due therein see 25_f3d_1289 5th cir affg tcmemo_1993_252 see also 992_f2d_1256 2d cir affg tcmemo_1992_228 we further find that petitioner should have inquired about whether the tax shown due in each of the joint returns for the years at issue as to which she had constructive knowledge would be paid it would be inequitable to allow petitioner to turn a blind eye to the tax shown due in each such return the amount of such tax was large enough as to put peti- tioner on notice that further inquiry should be made as to whether it would be paid she failed to do so petitioner thus failed to present any evidence to the irs and to the court with respect to whether the tax shown due in each of the respective joint returns for the years at issue would be paid we find that the knowledge or reason to know factor weighs against granting petitioner relief under sec_6015 with respect to the legal_obligation factor set forth in sec_4 a iv of revproc_2003_61 the parties agree on brief that that factor is neutral however the notice_of_determination stated in pertinent part non-requesting spouse’s legal_obligation to pay a stipulation in the property settlement or a decree of divorce must be evidenced that requires the non elect- ing spouse to assume responsibility for the unpaid income taxes for the periods at issue since the par- ties are still married and living together a marital agreement such as this does not exist as we understand it the appeals_office concluded in the notice_of_determination that the legal_obligation factor weighed against granting petitioner relief under sec_6015 we reject that conclusion as unfounded we agree with the parties’ position on brief and we find that the legal_obligation factor is neutral with respect to the significant benefit factor set forth in sec_4 a v of revproc_2003_61 petitioner argues that that factor weighs in favor of granting her relief under sec_6015 on brief respondent argues that the significant benefit factor is neutral the notice_of_determination stated in pertinent part other than usual and customary living_expenses there is no evidence to indicate that you derived a significant benefit from the failure to report these sources of income the beatty’s did not live extravagantly or take trips they didn’t have any investments life_insurance savings or anything else of value to show for the money earned when mrs beatty became aware of the amount of money her husband earned she couldn’t understand where the funds went she then found out that her husband had a problem with keno gambling he lost their money and then became involved with loan sharks to fund his addiction other than customary basic living_expenses the taxpayer did not derive a significant benefit from the unpaid federal income taxes reproduced literally as we understand it although the appeals_office found in the notice_of_determination that petitioner did not receive a significant benefit from the failure to pay the unpaid liabili- ties for the years at issue that office did not conclude that therefore the significant benefit factor weighed in favor of granting petitioner relief under sec_6015 we reject as 10on brief respondent agrees that petitioner did not receive a significant benefit from the failure to pay the unpaid liabilities for the taxable years at issue unfounded the appeals office’s failure to conclude in the notice_of_determination that the significant benefit factor favored granting petitioner such relief under cases where revproc_2003_61 is applicable we consider the lack of signifi- cant benefit by the taxpayer seeking relief from joint and sev- eral liability to be a factor that favors granting relief under sec_6015dollar_figure we find that the significant benefit factor weighs in favor of granting petitioner relief under sec_6015 with respect to the tax law compliance factor set forth in sec_4 a vi of revproc_2003_61 petitioner argues that that factor weighs in favor of granting her relief under sec_6015 on brief respondent asserts if the court restricts itself to the administrative record then this factor favors petitioner if the court considers information outside of the administra- tive record then this factor weighs against relief reproduced literally the notice_of_determination failed to address whether peti- tioner made a good_faith effort to comply with the tax laws for any of the taxable years following the taxable years at issue however respondent acknowledges on brief that petitioner ap- 11see magee v commissioner tcmemo_2005_263 we also note that based on cases decided under former sec_6013 we consider the lack of significant benefit by the taxpayer seeking relief from joint_and_several_liability to be a factor that favors granting relief under sec_6015 ferrarese v commissioner tcmemo_2002_249 pears to have been compliant at the time the notice of determina- tion was issued we reject as unfounded the appeals office’s failure to conclude in the notice_of_determination that the tax law compliance factor favored granting petitioner relief under sec_6015 after the appeals_office issued the notice_of_determination petitioner failed to file timely her return that showed a dollar_figure refund due we find that petitioner’s failure_to_file timely her return weighs against granting petitioner relief under sec_6015 however given that petitioner’s noncompli- ance is limited to only one delinquently filed return for that showed a refund due and the other facts and circum- stances in the instant case we further find that the tax law compliance factor is not a significant factor weighing against relief in this case we turn now to the factors set forth in sec_4 b of revproc_2003_61 the parties agree and we find that the abuse factor and the mental or physical health factor set forth in sec_4 b i and ii respectively of revproc_2003_61 are neutral based upon our examination of the entire record before us we find that petitioner has carried her burden of showing that respondent abused respondent’s discretion when the appeals_office determined in the notice_of_determination to deny her relief under sec_6015 with respect to the unpaid liabilities for the years at issuedollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for petitioner 12our finding is the same regardless whether we limit our consideration to respondent’s administrative record with respect to petitioner’s taxable years at issue
